Citation Nr: 1135967	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-37 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD) prior to July 28, 2009, and greater than 50 percent from July 28, 2009.

2.  Entitlement to an initial evaluation greater than 10 percent for patellar chondromalacia, left knee.

3.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to September 1998 and from December 2003 to March 2005, including a tour of duty in Kuwait from January 31, 2004, to February 1, 2005.  He also had additional periods of service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In this decision the RO granted service connection for PTSD and assigned a 30 percent rating, effective September 22, 2006.  The RO also granted service connection for patellar chondromalacia, left knee, and assigned a 10 percent evaluation, also effective September 22, 2006.  In addition, the RO denied service connection for vision loss.  In August 2009, the RO increased the Veteran's evaluation for PTSD to 50 percent disabling, effective July 28, 2009.  In January 2010, the Veteran's representative, on behalf of the Veteran, canceled a scheduled videoconference hearing on that date and asked that it not be rescheduled.  


FINDINGS OF FACT

1.  Effective from the date of the grant of service connection, on September 22, 2006, the Veteran's service-connected PTSD has been productive of a disability picture which more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, sleep impairment, panic attacks and difficulty in establishing and maintaining effective work and social relationships.

2.  At no time since the effective date of the grant of service connection, on September 22, 2006, has the Veteran's service-connected PTSD been productive of deficiencies in most areas. 

3.  During the pendency of this appeal, the Veteran's service-connected patellar chondromalacia, left knee, has been manifested by slight limitation of flexion with pain and full extension with pain; there is no medical evidence of lateral instability or recurrent subluxation, ankylosis, or dislocated semilunar cartilage.

4.  The Veteran does not have a disability of the eyes that was caused or aggravated by his active duty service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 50 percent, but no higher, for service-connected PTSD have been met from the date of the grant of service connection, on September 22, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 (2010).

2.  For the period from September 22, 2006, the criteria for entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial rating higher than 10 percent for patellar chondromalacia, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2010).

4.  A disability of the eyes was not caused or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal with respect to the issue of entitlement to service connection for vision loss, the appellant was provided with initial notice of the VCAA in September 2006, which was prior to the February 2007 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

Regarding the claim for higher initial ratings for PTSD and patellar chondromalacia, left knee, since this appellate issues are downstream issues from that of service connection (for which a September 2006 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims on appeal being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the September 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining VA medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which, as noted above, he cancelled.  In terms of affording the appellant a VA examination, the appellant was afforded VA examinations with respect to his PTSD in January 2007 and July 2009, and his left knee in January 2007, March 2008 and July 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examination reports on file contain sufficient findings with which to properly evaluate the appellant's pending claims with respect to his PTSD and left knee disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These reports include the examiner's review of the appellant's claims file, the appellant's pertinent medical history, and pertinent examination findings.  With respect to the claim for service connection for vision loss, the Board finds, as is explained below, that the requirements for affording the Veteran an examination have not been met.  See McLendon, supra.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Increased Ratings 

A.  General Rating Provisions

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating as in this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


B.  PTSD

Facts

VA outpatient records show that the Veteran had a positive PTSD screen in March 2006.  

In September 2006, the Veteran filed a claim of entitlement to compensation benefits for various disabilities, to include PTSD.

At a VA PTSD examination in January 2007, the Veteran reported intrusive thoughts, nightmares, sleep problems, flashbacks, triggers and persistent avoidance.  He said he worked full time for a waste management company and the only problem he had at work was hitting the floor every time he heard loud noises.  He reported being irritable and grouchy and said he isolated himself from his family on Sundays.  He said he had several friends whom he didn't see often because he relocated.  He denied receiving psychiatric treatment and said he was not taking any medication.  On examination the Veteran was neatly groomed and had unremarkable speech.  He was cooperative with the examiner and mildly anxious.  His affect was flat.  He had a mildly anxious mood and his attention was intact.  He was oriented times three.  His thought processes and content were unremarkable.  He had no delusions or hallucinations and his judgment was intact.  He was not found to have inappropriate behavior and had good impulse control.  His remote and recent memory were normal.  He was diagnosed as having PTSD, chronic.  He was assigned a Global Assessment of Functioning score (GAF) of 61.  

Mental status findings at a VA psychiatric outpatient visit in May 2007 show that the Veteran's mood was euthymic and his affect was appropriate.  He had decreasing interests and denied suicidal or homicidal ideation.  He said his concentration level fluctuated as did his appetite.  His thought processes were logical, coherent and goal oriented.  He demonstrated good judgment and insight.  He reported experiencing ongoing mortar attacks and IEDs on convoy missions in Iraq which made him feel very threatened and scared.  He reported ongoing nightmares, distressing recollections, flashbacks and panic attacks.  He said he worked hard at trying to keep the recollections out of his mind and felt numb and detached from others.  He said he had difficulty staying asleep and had ongoing periods of irritability and he became easily frustrated.  He also reported poor concentration, hypervigilance and exaggerated startle response.  He was diagnosed as having PTSD and was assigned a GAF score of 55.    

VA mental health records include records from June 2007 to September 2007.  These records note that the Veteran denied depressive symptoms, but appeared depressed.  He was diagnosed as having PTSD, rule out dysthymia.  These notes also show that the Veteran was to be treated with individual supportive counseling, group therapy, and pharmacotherapy.  The Veteran reported at a September 2007 outpatient visit that the medications were helpful, but he had hoped they would have removed all of his symptoms at that point.  

The Veteran asserted in writing in September 2007 that he avoided people due to his PTSD and he didn't "sleep normally".  He said that he had nightmares almost every night and anxiety attacks two to three times a day.  He said that these attacks and his concentrations problems caused a lot of problems at work.  He reported having found different jobs in the past two and a half years and said he had lost these due to his PTSD.  

A private neuropsychological report in May 2009 shows that the Veteran arrived on time and was well groomed.  He appeared slightly anxious, but displayed no other sign or negative affect or severe psychopathology.  His speech was clear and articulate and he displayed no expressive or receptive language problems.  The report further notes that the evaluation results produced an invalid neuropsychological profile and it was thus not possible to draw any firm conclusions with respect to the Veteran's neuropsychological status based on the data.  

At a VA PTSD examination in July 2009, the Veteran reported seeing a therapist approximately every two weeks over the past two and a half years, but said it had not been helpful.  He also said that his prescribed Trazadone improved his sleep.  He said he was currently taking an anti-depressant and anti-anxiety medication.  He denied group therapy at that time.  He said he relocated to Kentucky in November 2008 and that his job change had been for the better.  He said he had a "fair" relationship with his spouse and good relationship with his young children.  He also said he had good relationships with his parents and saw them regularly.  He said he saw his two friends approximately every two months.  He denied watching television or reading, and said he did things around the house.  He said he worked full time and played with his children.  

Findings revealed that the Veteran was clean and casually dressed.  His speech was clear and his affect was normal.  He was cooperative and friendly.  His mood was anxious and his attention was intact.  He was oriented times three and had unremarkable thought process and content.  He had no delusions and understood the outcome of behavior.  He said he averaged about five hours of sleep a night and it took him between two to three hours to fall asleep.  He said he usually awakened at night two to three times.  He reported having panic attacks 14 or 15 times a week.  He denied suicidal or homicidal ideation and had poor impulse control.  He said he was currently employed fulltime as a pipeline monitor.  Problems related to his occupational functioning were noted to include decreased concentration and poor social interaction.  

The examiner diagnosed the Veteran as having PTSD and assigned him a GAF score of 50.  The examiner reported that the Veteran had increased symptoms in most all areas of his life, but the  primary concern was his marriage relationship issues.  He added that the Veteran's major problems were also noted to be dealing with anyone socially, to include his wife.  His poor mood was attributed to his lack of sleep.  The examiner said that it was clear that the Veteran's PTSD symptoms had increased since his last exam and his real problem areas were the panic attacks.  He said that while the Veteran was not completely disabled by his PTSD, he was suffering socially and was at risk of divorce due to his relationship problems.  The examiner opined that there was no reduced reliability and productivity due to PTSD symptoms, no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, and no transient or mild PTSD symptoms and decrease of work efficiency.  He stated that while the Veteran appeared to have struggled with his mechanic job of 2 years, he was mostly functioning fine in his current job.

Pertinent Law and Regulations

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411  (2010)) for rating mental disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health - illness.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the probative value of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The probative value of medical evidence is based on numerous factors and determining the weight to be attached to such evidence is within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


Discussion

Rating in Excess of 30 Percent Prior to July 28, 2009

Based on the evidence of record, the Veteran's service-connected PTSD falls somewhere between a 30 and 50 percent rating under the General Rating Formula for Mental Disorders for the period prior to July 28, 2009.  

Regarding the specific criteria for a 50 percent rating as noted above, the Veteran is shown to have panic attacks more than once a week.  In fact, the VA examiner in July 2009 stated that the Veteran's panic attacks, which he reported having 14 to 15 times a week, were one of the Veteran's real problem areas.  Although this examination report, dated July 28, 2009, is the effective date of the Veteran's assigned 50 percent rating, the examiner reported that the attacks had been ongoing for one and a half years, thus placing the onset prior to July 28, 2009.  This is also supported by earlier evidence of record.  More specifically, there is a May 2007 VA outpatient record which reflects the Veteran's report of panic attacks.  There is also a November 2007 record which notes that the Veteran reported panic attacks two to three times a day, and a December 2007 record which notes that the Veteran continued to have panic attacks.  As far as memory impairment, the Veteran was found to have normal memory at the January 2007 VA examination, but a December 2007 VA mental health visit record notes that his memory was getting worse.  Moreover, a May 2007 VA outpatient record notes that he had poor concentration.  Another finding pertinent to the criteria for a 50 percent rating is a finding on the January 2007 VA examination report that the Veteran had a flat affect.  

As far as difficulty establishing and maintaining effective work and social relationships, the Veteran has been described in the medical evidence as isolating himself socially, even from his own family on occasion.  He reported at the January 2007 VA examination that he isolated himself from his family on Sundays.  He also reported in writing in September 2007 that he avoided people due to his PTSD.  He added that his anxiety attacks and concentration impairment caused a lot of problems at work.

Notwithstanding the above, the Veteran has not been shown to satisfy all of the criteria for a 50 percent rating for the period prior to July 28, 2009.  In this regard, his speech has been described as being unremarkable as well as clear and articulate, and his judgment has been intact.  In addition, he showed no signs of impairment or abstract thinking or disturbances of motivation.  However, keeping in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating than a 30 percent rating since the effective date of the grant of service connection, on September 22, 2006.  38 C.F.R. §§ 4.3, 4.21.  

Higher than 50 Percent Rating

While there is no disputing that the Veteran's PTSD symptoms impair him occupationally as well as socially, the evidence does not reveal that he has or has had or approximated the listed deficiencies and symptoms for a rating in excess of 50 percent under the pertinent rating criteria.  In this regard, the Veteran's predominant symptoms include sleep impairment, irritability, panic attacks and social isolation.

As far at the specific criteria under Code 9411 for a higher rating, to 70 percent, the Veteran has not been shown to have obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Rather, the Veteran was consistently noted to have speech that was unremarkable, clear and articulate, and a thought process that was unremarkable. Additional findings during VA PTSD examinations, as well as VA outpatient records, show the Veteran to be neatly groomed, oriented times three, with unimpaired insight and judgment.  While he does experience panic attacks, which he reported having as frequently as 14 or 15 episodes a week, this averages out to approximately two episodes a day which is not near-continuous.   

Regarding suicidal ideation, the Veteran repeatedly denied this and was not found to exhibit this symptom at his outpatient psychiatric visits or during VA examinations.

The Veteran's GAF scores range from 50 to 60.  As is noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  The Board finds that the Veteran's actual symptoms are most reflective of moderate symptoms and that his predominant GAF scores are indeed consistent with a 50 percent rating.  

In further regard to social and occupational impairment, although the record shows that the Veteran spends a great deal of time by himself and avoids social situations, it also shows that he has two friends whom he sees occasionally.  It also shows that he is having problems with his wife and assessed his relationship with her at the July 2009 examination as "fair"; he reportedly has a good relationship with his three young children and spends time playing with them.  Thus, the Veteran has clearly demonstrated some ability to establish and maintain effective relationships with people and does not meet the criteria for a 70 percent rating requiring an inability to establish and maintain effective relationships with people.  In terms of employment, although the Veteran's PTSD symptomatology has affected his work, particularly when he worked as a mechanic for two years due to concentration problems, he has been able to maintain full time employment.  In fact, the most recent VA examination report of July 2009 notes that the Veteran mostly functions fine in his present job which involves working mostly by himself.  

In short, the Board finds that the Veteran's overall disability picture is most consistent with the criteria for a 50 percent evaluation rather than a 70 percent evaluation. In denying an initial evaluation greater than 50 percent for the Veteran's PTSD, the Board has considered the concept of "staged" ratings pursuant to Hart, supra, but a review of the record shows no distinctive periods for which the required schedular criteria were met for a higher rating for this disability. Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and it must be denied. As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

As the weight of evidence is against a rating higher than 50 percent at any point from the date of the grant of service connection, September 22, 2006, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 5107(b).

C.  Patellar Chondromalacia, Left Knee

Facts

The Veteran's service treatment records show that he injured his left knee in February 2004 by hyperextending it while jumping off of a truck.  He subsequently complained of intermittent pain as well as locking and grinding.    

VA outpatient records show that the Veteran was seen in March 2006 with complaints of chronic left knee pain.  He also reported that his left knee locks up at times and he has intermittent pain.  He said he injured the left knee in service when he slipped while getting out of a vehicle carrying 60-80 pounds in his vest.  He reported that he had been seen initially in service and received an injection with moderate pain relief, but that his left knee still locks up.  On examination he had a mild limp in the lower left extremity.  Range of motion was full on extension and there was laxity with lateral and medial stressing.  Also noted was mild tenderness of the inferior patella.  Muscle strength was 2+ in the lower left extremity due to pain.  

At a VA outpatient clinic in July 2006, the Veteran reported knee pain since June with some locking.  He said he worked in a factory making radiators and had to push heavy carts which aggravated his condition.  He said he was unable to bend his left knee with off and on again pain, but denied swelling or redness.  He said he was using a left knee sleeve/brace, heat/ice and was taking ibuprofen 2 tablets over the counter three times a day.  

An August 2006 magnetic resonance imaging (MRI) report of the Veteran's left knee contains an impression of 1) Could not exclude small chronic tear in the posterior horn of the medial meniscus, now with associated myxoid degeneration and 2) Intact cruciate ligaments, lateral meniscus, and patellofemoral intervals.

At a VA examination in January 2007, the Veteran reported having a constant tearing kind of pain in the left knee which he rated as a 4 on a scale from 1 to 10.  He also complained of stiffness, swelling, locking and giving way at times.  He reported pain flare ups to a sharp pain on a pain scale to 7, three times a day.  He also said that the pain worsened with kneeling, being on his feet.  He noted that a knee brace and stretching made the knee feel better.  The examiner relayed the results of the MRI in 2005 as showing normal cartilage, both menisci and collateral ligaments with a small joint and an MRI in August 2006 as showing a small chronic tear in the posterior horn of medial meniscus.  He further noted that the August 2006 MRI was performed after the Veteran had been seen in July 2006 at which time he reported an aggravation of his left knee after his daughter had sat down hard on the knee.  The examiner noted that the Veteran's left knee impacted his work as a mechanic because the pain slowed the Veteran down and he had difficulty kneeling on the left knee.  Left knee range of motion was 0 to 140 degrees, with pain at 135 degrees.  McMurray's test was negative.  There was no edema, effusion, instability, weakness, redness or abnormal movement/guarding of movement.  There was tenderness just superior to patella on the left knee.  The Veteran's gait was normal and he had no limitations on his ability to stand or walk.  There was no ankylosis present and no signs of inflammatory arthritis.  The Veteran was diagnosed as having patellar chondromalacia, left knee.  There was additional limitation of joint function due to repetitive use, fatigue, weakness, lack of endurance or incoordination.

A September 2007 VA addendum note shows that the Veteran had a small amount of fluid in the left knee and that this usually resolves on its own.  

A November 2007 VA urgent care note includes the Veteran's complaints of left knee pain.  He reported swelling in the left knee and rated the pain as a 5 and 6 on a pain scale to 10.  He also said the knee locks and he has trouble squatting and climbing stairs.  He said he had difficulty at work climbing under or working on vehicles.  Findings revealed pain when squatting and the Veteran needed help arising to a standing position.  He had 1 plus effusion of the left knee and crepitus consistent with chondromalacia.  He was assessed as having bilateral condromalacia and internal derangement left knee with suspected meniscal tear.  The cruciate and collateral ligaments appeared to be intact.

A November 2007 primary care outpatient record with respect to the Veteran's left knee shows that there was no joint effusion, strong quadriceps muscles, and cruciate and collateral ligaments that were intact.  McMurray test was negative.  There was pain around the medial and inferior margins of the patella as well as crepitus.  The knee was noted to give way causing the Veteran to fall.  He was assessed as having left knee pain, chondromalacia patella, rule out meniscal tear.  

A January 2008 VA outpatient record reflects the Veteran's complaints of pain at a level of 6 on a pain scale from 0 to 10.  He described the pain as a burning pain that started at the lateral margins of his left patella and radiated down his anterior leg.  He said that the knee frequently gives way, locks at time, and he said he had joint effusion and swelling.  He reported having trouble squatting at work.  He was assessed as having internal derangement of the left knee.  

At a VA examination in March 2008, the Veteran reported that his left knee gives way two to three times a day and locks daily.  He also reported ongoing weakness and a stabbing sensation.  He denied heat or redness.  He said his knees caused excessive fatigability and an overall lack of endurance.  He reported taking methocarbamol and ibuprofen for his knees.  He said that during a flareup he is limited in his occupation, especially with his left knee condition which slows him down and makes work more difficult.  Findings revealed that the Veteran walked with a slight, antalgic gait favoring his left knee.  Slight effusion was noted on the left knee.  There was negative varus, valgus, drawer and Lackman sign.  Also noted was positive McMurray sign on the left.  Knee extension was full to 0 degrees and active range of motion was from 0 to 120 degrees.  Passive range of motion was from 0 to 140 degrees with noticeable pain from 120 to 140 degrees.  Deluca criteria were negative.  Knee x-rays revealed unremarkable bilateral knees.  The Veteran was diagnosed as having left knee patellar chondromalacia following the traumatic event in service in 2004.  This was overall moderate in symptom severity.  There was negative Deluca criteria; however, active range of motion was decreased.  The Veteran was also diagnosed as having medial meniscal partial tear or small tear on MRI in service.  

An April 2008 VA orthopedics consult report reflects the Veteran's report of occasional locking as well as pain and mechanical symptoms of the left knee.  Findings revealed range of motion from 0 to 140 degrees, TTP medial joint line, positive McMurrays medially, negative lockman's and anterior/posterior drawer.  There was no varus/valgus laxity and no pain with patellar compression.  He was noted to be currently symptomatic and the report notes that he was being scheduled for arthroscopic debridement of meniscus.

The Veteran underwent a VA orthopedic examination in July 2009 where he reported that surgery had been recommended in 2008 for a meniscal tear, but that he had to reschedule it because he had since moved.  He reported constant pain in his left knee and that walking was limited to a mile.  He said he avoided stairs and had to use crutches during flare-ups.  He estimated using crutches four times in the last year for about three or four days each.  He said he worked as a diesel technician and had flare-ups three to four times a week.  He also said he had to change jobs and presently worked as a pipeline monitor.  He said that flare-ups seemed less intense since his job change, but he still had a lot of pain when operating a truck and walking on the job.  Noted joint symptoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, popping and grinding.  Also noted was daily locking.  There was no effusion and no episodes of dislocation or subluxation.  He said he was able to walk more than a 1/4 of a mile, but less than 1 mile.  He said he uses a brace more than crutches, particularly when going on a walk.  Left knee findings included tenderness, crepitation and meniscus abnormality.  There were no clicks or snaps, no instability, no locking and no effusion.  McMurray's test was positive.  Range of motion revealed left flexion from 0 to 90 degrees and extension was normal to 0 degrees.  There was objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Pain at the left knee began at 70 degrees flexion and continued through 90 degrees.  The Veteran was noted to be employed full time as a pipeline monitor and had lost less than one week of work in the past year due to doctor's appointments.  He was diagnosed as having patellar chondromalacia, left knee, and myxoid degeneration, left medial meniscus.  This condition was noted to have significant effects on the Veteran's occupation due to decreased mobility and pain.  The examiner noted that the MRI and orthopedist's statement did not support a diagnosis of "medial meniscal tear" at that time and such diagnosis would either be sustained or rejected by the proposed surgery.

Criteria and Discussion

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion for the specific joint involved.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion). 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2010).  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..." VAOPGCPREC 23-97. The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  VA's General Counsel further explained that, if a veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Analysis

At the outset, the Board notes that while the Veteran is service connected for chondromalacia patella of the left knee, the RO denied in August 2009 his claim of entitlement to service connection for left knee meniscus tear.  The basis of the RO's denial was that the evidence does not show that this disability exists.  The Veteran did not appeal that decision.

Considering the evidence of record in light of the above-noted criteria, the Board finds that the Veteran's left knee disability is appropriately rated as 10 percent disabling under the limitation of motion codes and does not warrant a higher evaluation, even when functional loss is considered due to symptoms such as pain. This is so based on the actual limitation of motion findings that the Veteran demonstrated with respect to the left knee during the pendency of this appeal, to include near normal range of motion findings of 0 to 140 degrees (0 to 135 degrees with pain) in January 2007, 0 to 120 degrees in March 2008, 0 to 140 degrees in April 2008, and 0 to 90 degrees in July 2009.  See 38 C.F.R. § 4.71a, Plate I.  These findings are commensurate with a less than compensable rating under Code 5260 and Code 5261 based on a strict adherence to the rating criteria.  In fact, the findings don't even meet the criteria under Codes 5260 and 5261 for a noncompensable rating.  However, with respect to functional loss, the Veteran did demonstrate objective evidence of pain on motion at these examinations.  In addition, various VA outpatient records reflect the Veteran's complaints of left knee pain and show that he has worn a left knee brace over this period.  The fact that some (albeit, only slight) limitation of flexion is shown, together with the Veteran's complaints of continued pain, leads the Board to find that the level of impairment resulting from the Veteran's left knee disability is comparable to painful motion of the left knee, for which a 10 percent evaluation has been appropriately assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher than 10 percent evaluation for painful motion in the left knee is simply not warranted in view of the slight degree of actual limitation of flexion demonstrated.

The Board also has considered the VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004, where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  This, however, does not apply to the Veteran's case given that he has not demonstrated any limitation of motion on extension and, in fact, has not demonstrated a compensable rating under either Code 5260 or 5261 based on a strict adherence to the limitation of motion criteria.  Rather, the Veteran is being assigned a 10 percent rating under Code 5003 in recognition of the fact that there is some limitation of motion with pain under Code 5260.  The Board does not interpret the General Counsel opinion as providing for separate ratings for noncompensable limitation of flexion and limitation of extension due to pain and believes that the 10 percent rating for limitation of motion with pain (although noncompensable under Codes 5260 and 5261) under Code 5003 is all that is permitted under that regulatory provision.

The evidence also does not support a separate rating under Code 5257 for recurrent left knee subluxation or lateral instability.  Although the Veteran has complained that his left knee periodically gives out of him, there is no objective evidence of this or of subluxation.  Rather, findings at the VA examination in July 2009 specifically note there was no subluxation or instability.  Thus, the evidence does not meet the criteria under Code 5257 for a compensable rating and therefore a separate rating under this code is not warranted.  38 C.F.R. § 4.71a. VAOPGCPREC 9-98.

Regarding Code 5258, the Veteran does not have dislocation of semi-lunar cartilage nor is an analogous rating warranted under this code.  Although the Veteran has repeatedly reported that his left knee locks, this has not been objectively demonstrated.  In regard to effusion, the evidence varies.  That is, no joint effusion was noted during evaluations in January 2007, November 2007 and July 2009.  However, slight effusion was found in March 2008 and 1+ effusion is noted on a November 2007 urgent care record.  However, the criteria under this code are conjunctive.  In other words, all the criteria must be met.  There has been no evidence of frequent episodes of locking.  Thus, even if the Veteran had effusion on occasion, as there is no evidence of frequent episodes of locking, a higher rating cannot be afforded under this code.  Accordingly, the Board finds that the evidence does not meet the criteria under Code 5258 for a compensable rating.  38 C.F.R. § 4.71a.

Moreover, in the absence of evidence of disability comparable to ankylosis or impairment of the tibia or fibula, Diagnostic Codes 5256 or 5262, respectively, are not applicable.

For the reasons articulated, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for patellar chondromalacia, left knee.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999), was appropriate.

D.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his current disability rating for left knee disability inadequate.  The Veteran's left knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's service-connected residuals of left knee injury has been manifested by flexion of the leg limited to, at most, 90 degrees and full extension to 0 degrees, with subjective reports of painful motion, locking, and giving way.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his knee disability.  A rating in excess of 10 percent is provided for leg flexion limited to 30 degrees or less but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Moreover, in terms of employment, the Veteran reported at the July 2009 orthopedic examination that he was employed fulltime as a pipeline monitor and had lost less than one week of work over the last 12 month period that he attributed to doctor's appointments.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  30 C.F.R § 4.71a, Diagnostic Code 5260.

With respect to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating contemplate his symptoms, including occupational and social impairment.  In further regard to employment, the VA examiner in July 2009 reported that the Veteran "mostly functions fine" in his occupation in which he mostly works alone and compensates for his memory problems by using Post-It notes.  Further, although the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra. 

In short, the evidence does not support that the Veteran's service-connected chondromalacia patella, left knee, or PTSD present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010). Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


III.  Service Connection for Vision Loss

Pertinent Law and Regulations

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  The Board notes that, based on the law discussed above, the term "eye disability" is not intended to include refractive error of the eyes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Discussion

The Veteran's National Guard records include a March 1998 record from the optometry clinic.  This record shows that the Veteran's visual acuity was 20/25+3 and 20/40.  It also notes that glasses were not needed.  A Report of Medical Examination in September 2002 shows that the Veteran had a normal clinical evaluation of the eyes.  His visual acuity at that time for distance was 20/50 in the right eye and 20/100 in the left eye.  His near vision is illegible for the right eye and 20/30 for the left eye.  

The Veteran asserts that he has decreased vision due to an injury in 2004 which he said occurred when he was hit in the left eye by a hydraulic line.  His active duty service treatment records from December 2003 to March 2005 are devoid of complaints or findings of an eye injury or of decreased vision.

Post-service records were reviewed.  The Veteran reported on a Post-Deployment Health Reassessment form in February 2006 that he had dimming of vision, like the lights were going out.  In September 2007, he was seen at a VA eye clinic complaining that his vision in his left eye was blurry and had gotten progressively worse since his injury in 2004.  He reported that he had had a private optometry examination in 2005.  He reported that he had been hit in the left eye by a hydraulic line in 2004.  Findings were negative for strabismus, floaters, flashes, and diplopia.  His visual acuity without correction was 20/30-2 in the right eye and 20/60 in the left eye.  With correction, the Veteran's visual acuity in each eye was 20/20.  Slit lamp examination was unremarkable as were the remaining examination findings.  The Veteran was assessed as having mixed astigmatism in the right eye, single myopia in the left eye, and ocular health unremarkable in both eyes.  

The Veteran was seen at a VA primary care clinic in September 2008 for headache problems.  He reported that he thought they were due to his needing new glasses, but he said that he had a full evaluation and new glasses and still no improvement.  He reported vision changes at times or schitomas in field of vision especially with straining.  There was no photophobia.  He was diagnosed as having tension headaches.  

As noted in the regulations above, refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  In this regard, the only diagnosis reflected in the evidence on file that pertains to the Veteran's eyes is the February 2007 VA assessment of mixed astigmatism in the right eye, single myopia in the left eye, and ocular health unremarkable in both eyes.  In short, the Veteran does not have an eye disability for VA purposes.  Id.  

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.   That is, the evidence does not reflect aggravation.  

In sum, the first essential criterion for a grant of service connection-- evidence of a current disability --has not been met in this case.  38 C.F.R. § 3.303; Hickson, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an increased evaluation of 50 percent, but no higher, for service-connected PTSD has been met from the date of the grant of service connection on September 22, 2006, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial rating higher than 10 percent for patellar chondromalacia, left knee, is denied.

Entitlement to service connection for vision loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


